TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00619-CR



                              Wesley Edward Machac, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 08-594-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM                   OPINION


               Wesley Edward Machac perfected an appeal from his conviction for driving while

intoxicated. The clerk’s fee has not been paid, and the clerk’s record has not been filed. See Tex.

R. App. P. 35.3(a). The Court notified appellant’s retained attorney that the appeal would be

dismissed if payment was not made. The Court received no response to this notice, and payment has

not been made. The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                             _________________________________________
                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 9, 2010

Do Not Publish